     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 1 of 17



William K. VanCanagan
Trent N. Baker
DATSOPOULOS, MacDONALD & LIND, P.C.
Central Square Building
201 West Main Street, Suite 201
Missoula, Montana 59802
Telephone: (406) 728-0810
Facsimile: (406) 543-0134
Email:      bvancanagan@dmllaw.com; jjohnson@dmllaw.com;
            emiller@dmllaw.com
            tbaker@dmllaw.com; kfaust@dmllaw.com

            -and-

Donald V. Snavely
SNAVELY LAW FIRM
P.O. Box 16570
Missoula, Montana 59808
Telephone: (406) 721-8899
Email:     snavely@montana.com

Attorneys for Plaintiff, Avenue C Apartments, LLC

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION


AVENUE C APARTMENTS, LLC, a              Cause No.: __________________
Montana limited liability company,

                Plaintiff,
                                                    COMPLAINT and
                    v.                              JURY DEMAND

THE CINCINNATI INSURANCE
COMPANY, a corporation; and JOHN
DOES 1-10,

                     Defendants.
COMPLAINT AND DEMAND FOR JURY TRIAL                                  Page 1
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 2 of 17



      Plaintiff, Avenue C Apartments, LLC (“Plaintiff”), for its claims against the

defendants named herein, alleges as follows:

                          PARTIES/JURISDICTION/VENUE

      1.     Plaintiff is a limited liability company organized under the laws of the

State of Montana. Plaintiff owns a multi-unit residential apartment project located

in Billings, Montana which suffered a property loss which is the subject of this

case. Plaintiff is incorporated in the State of Montana.

      2.     Defendant, the Cincinnati Insurance Company (“Cincinnati”) is

believed to be a corporation engaged in business as a commercial insurer, among

other things. Cincinnati is believed to be an Ohio corporation with its principal

place of business located in Fairfield, Ohio. Cincinnati is eligible to issue insurance

policies to companies doing business in Montana. Cincinnati issued to Plaintiff the

insurance policies which cover the damage to Plaintiff’s property which is the

subject of this case. Cincinnati is believed to incorporated in the State of Ohio.

      3.     The true names and capacities of Defendants Does 1-10 are unknown

to Plaintiff, who therefore sues these defendants under these fictitious names.

Plaintiff believes that some of the Doe defendants are individuals, corporations,

partnerships, and other legal entities which directly participated in the acts and

omissions by which Plaintiff was injured, or are responsible for those acts and

omissions under theories of agency, respondeat superior, or similar theories. When


COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 2
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 3 of 17



the true names, capacities and involvement in the events which are the subject of

this case of Defendants Does 1-10 have been ascertained by Plaintiff, appropriate

amendments of this Complaint will be filed to substitute the same. Cincinnati and

Does 1-10 shall collectively be referred to herein as the “Defendants”.

      4.     The amount in controversy in this case exceeds $75,000. Plaintiff and

Cincinnati incorporated in different states.      This Court has subject matter

jurisdiction over this case under 28 U.S.C. § 1332(a)(1). Venue for this action is

proper under Local Rule 3.2(b) of this Court and M.C.A. §§ 25-2-121(2)(c) and

25-2-122(1)(b) and other provisions of Montana law.

                          GENERAL ALLEGATIONS

      5.     Plaintiff owns real property located at 1607 17th Street West, Billings,

Montana upon which it constructed a 126-unit luxury apartment building called

Avenue C Apartments (the “Project”).

      6.     By contract with an effective date of November 13, 2015, Plaintiff

hired Jackson Contractor Group, Inc. (“Jackson”) to construct the Project.

      7.     A temporary certificate of occupancy was issued for a portion of the

Project in August of 2017. The Project was substantially complete and a final

certificate of occupancy was issued in October of 2017.

//

//


COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 3
      Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 4 of 17



       8.    Plaintiff purchased from Cincinnati commercial property coverage for

the Project, bearing policy number ECP 045 50 20/EBA 045 50 20, with an

effective date of August 17, 2017 (the “Policy”).

       9.    On November 14, 2017, Jackson filed a demand for arbitration against

Plaintiff, seeking damages for alleged breach of contract, and seeking arbitration of

those claims before the American Arbitration Association in AAA Case No.: 01-

17-0006-9244 (the “Arbitration”).

      10.    In and around January 2018, Plaintiff learned of pervasive water

damage and related consequential damages to the Project.

       11.   Plaintiff and its property manager immediately commenced efforts to

investigate, stop and repair those damages.

       12.   These efforts included the evacuation and relocation of tenants from

all units on the fourth, uppermost, floor of the Project, and a number of units

below, to other living quarters, and required the demolition and removal of a

substantial portion of the interior walls, ceilings and insulation of the buildings of

the Project which were damaged.

       13.   On March 14, 2018, a property loss notice was submitted to

Cincinnati on behalf of Plaintiff indicating that the buildings of the Project

sustained water and related consequential damages in several areas, and that the

approximate date of loss was January 5, 2018.


COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 4
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 5 of 17



      14.     Plaintiff also notified Jackson of the water and related damage, and on

April 30, 2018 asserted a counterclaim against Jackson in the Arbitration for,

among other things, Jackson’s role in causing or contributing to the water and

related consequential damage.

      15.     On March 23, 2018, Eric Highlander (“Highlander”), representing

himself to be a claims representative for Cincinnati, advised Plaintiff’s

representatives that he had been to the Project, inspected the damages and noted

severe and extensive damage to the fourth floor. He also noted that a restoration

company had been brought in to assess the situation and mitigate damages.

Thereafter, Highlander was directly involved in the handling of Plaintiff’s claims

under and related to Cincinnati’s insurance policy for Plaintiff.

      16.     Cincinnati retained a company named McLarens to adjust Plaintiff’s

claims.     On April 18, 2018, McLarens advised Plaintiff’s representatives that

Cincinnati was also retaining the engineering firm of Young & Associates to

investigate possible causes of loss for various water and related consequential

damages, and that representatives from McLarens and Young & Associates would

inspect the Project on April 24, 2018.

      17.     Plaintiff, through counsel, wrote to McLarens on April 30, 2018 and

to Cincinnati on May 4, 2018 providing both with copies of the architect’s initial

scope of repairs and estimated cost, and the notice of claim sent to Jackson’s


COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 5
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 6 of 17



insurer. At the same time, Plaintiff advised Cincinnati and McLarens of Plaintiff’s

position that the entire property loss and business losses were covered by the

Policy, and demanded that Cincinnati pay the claim and seek subrogation against

Jackson and its subcontractors. These letters further advised Cincinnati and its

consultant that the Project was “in serious peril, and if all of the damaged units are

not ready for leasing by mid- June, the insured will sustain substantial covered

damages for, inter alia, lost revenue,” and that “if this leasing season is missed

many of the damaged units will remain unleased for another 10-12 months, thereby

depriving the insured of rental income and compromising the overall investment,”

and that Cincinnati’s prompt action on the claim was essential to Plaintiff’s

obligation to mitigate damages to the Project.

      18.    On May 18, 2018 Plaintiff’s counsel received communications from

Cincinnati’s outside coverage counsel, Mr. Vincent Velardo, requesting all future

communications be directed to him.

      19.    On July 17, 2018 Plaintiff, through counsel, provided Mr. Velardo

with a copy of correspondence from Jackson’s attorney which indicated that

Jackson’s position was that the water damage was covered by the Policy and that

the construction contract provided that Plaintiff waived claims against Jackson for

claims covered by the Policy.        Plaintiff requested Mr. Velardo to provide

Cincinnati’s coverage position in response, also advised Mr. Velardo that the


COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 6
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 7 of 17



claims between Plaintiff and Jackson would be mediated in Missoula, Montana

beginning August 20, 2018, and provided him with the contact information for the

mediator.

      20.    On July 26 and 27, 2018, Cincinnati’s consultants from Young &

Associates performed additional visual and destructive testing at the Project.

      21.    A July 30, 2018 email from Mr. Velardo to Plaintiff’s attorneys

indicated that he had received the foregoing communications and would respond as

soon as possible.

      22.    On August 9, 2018, by email from counsel, Plaintiff provided Mr.

Velardo with a copy of an order from the Arbitration joining as a party Plaintiff’s

representative, CDK Enterprises Inc. (“CDK”), and correspondence from

Jackson’s attorney asserting that CDK is an insured under the Policy and subject to

liability coverage under the Policy for Jackson’s claims against CDK. Plaintiff

requested Cincinnati to provide a response prior to the mediation beginning on

August 20, 2018.

      23.    An August 13, 2018 email from Mr. Velardo informed Plaintiff’s

attorneys that McLarens had not completed its report and “has requested additional

information from Avenue C” and therefore, Cincinnati could not make a final

coverage determination but would be willing to have a representative “attend the

mediation by phone in order to monitor the underlying action.”


COMPLAINT AND DEMAND FOR JURY TRIAL                                              Page 7
      Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 8 of 17



       24.     In an August 13, 2018 email to Mr. Velardo, Plaintiff’s attorneys

requested that Mr. Velardo provide a copy of McLarens’ request for additional

information.

       25.     In an August 14, 2018 email, Mr. Velardo indicated that McLarens

“will follow up directly with you.”

       26.     In an August 15, 2018 email to Mr. Velardo, Plaintiff, through

counsel, advised that Cincinnati has had more than enough time to investigate this

claim, that Plaintiff has suffered property damages and is suffering ongoing

business losses which are covered by the Policy, that refusing to participate

meaningfully in the mediation and requesting additional information more than

five months after receiving notice of the claim is a violation of Montana’s Unfair

Trade Practices Act, that Plaintiff expected Cincinnati to meaningfully participate

in the mediation, and that Plaintiff would take steps necessary to protect its

interests if its insurer failed to do so.

       27.     In an August 17, 2018 email, Mr. Velardo again stated that McLarens

had requested additional information and that Cincinnati had not received any

reports, mediation submissions or claim support.

       28.     Mr. Velardo’s August 17, 2018 email was the first communication on

behalf of Cincinnati indicating that Cincinnati wanted additional reports, mediation

submissions or claim support.


COMPLAINT AND DEMAND FOR JURY TRIAL                                          Page 8
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 9 of 17



      29.    Even though Plaintiff had previously provided Cincinnati and its

consultant with the architect’s initial scope of repairs and estimated cost, it again

provided that information and additional material through counsel by email on

August 19, 2018, and again demanded that Cincinnati meaningfully participate in

the mediation.

      30.    It was not until August 21, 2018 that Plaintiff received McLarens’

request for information, seeking only financial information regarding Plaintiff’s

business losses.

      31.    Plaintiff provided the information requested by McLarens on August

22, 2018.

      32.    The mediation regarding the Arbitration claims lasted from August 20

through 24, 2018 and involved multiple parties and counsel, including Plaintiff,

Jackson, two subcontractors, the builder’s risk insurer, the liability insurer for

Jackson and the subcontractors, and the excess liability insurers for Jackson and

the subcontractors.

      33.    The Policy issued by Cincinnati was at all times relevant to the

Arbitration, and remains in full force and provides coverage with respect to

damage to the Project and the claims in Arbitration.

      34.    Despite demand, the Defendants failed and refused to acknowledge

coverage or extend the indemnity benefits under the Policy, and the Defendants


COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 9
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 10 of 17



failed to meaningfully participate in the mediation, all of which compromised

Plaintiff’s ability to complete repairs to the Project and interfered with Plaintiff’s

attempt to resolve the dispute in Arbitration.

      35.    The wrongful and unreasonable conduct of the Defendants violated

their common law and the statutory duties to Plaintiff.

      36.    As a result of Defendants’ wrongful conduct, Plaintiff has incurred

and will continue to incur special and general damages including, without

limitation, compensation due under the terms of the Policy, out-of-pocket litigation

costs and fees paid to their attorneys, travel costs, lost use of the Project, costs of

repair and remediation of the Project and the costs of financing the same, lost

interest, lost income, lost business opportunities, and lost use of the settlement

funds, all in amounts to be determined.

      37.    Defendants acted and continue to act with actual malice, as defined by

MCA §27-1-221, and should be assessed punitive damages for the sake of example

and for the purpose of punishing them, and to educate them and other insurance

companies and adjusters similarly situated that conduct of this type will not be

allowed by the Courts and juries of Montana.

      38.    Plaintiff seeks awards of special, general, compensatory and punitive

damages from the Defendants to the full extent allowed by Montana law.

//


COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 10
      Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 11 of 17



                      COUNT 1 – BREACH OF CONTRACT

       39.     Plaintiff incorporates Paragraphs 1 through 38 above as if fully set

forth here. This claim is brought against Cincinnati.

       40.     Pursuant to Montana law, the Defendants had contractual duties to act

honestly and observe reasonable commercial standards of fair dealing and trade in

handling Plaintiff’s claims under the Policy and arising out of its relationship with

Defendants. The Defendants also had a duty to not utilize discretion granted to

them to deprive Plaintiff of the benefits it bargained for under the Policy.

       41.     The Defendants have violated and continue to violate their duties and

obligations owed to Plaintiff by virtue of the Policy, and as such breached the

contract of insurance with Plaintiff by failing to timely and completely investigate

Plaintiff’s claims, by wrongfully refusing to acknowledge coverage and extend the

indemnity benefits under the Policy in payment of those claims, and by wrongfully

interfering with and manipulating mediation and potential settlement in the

Arbitration.

       42.     As a result of Cincinnati’s wrongful failure to perform its obligations

under the insurance Policy as promised and represented, and its obligation to act in

good faith with Plaintiff pursuant to Montana law, Plaintiff has suffered and

continues to suffer substantial injury and damage for which Cincinnati is liable.

///


COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 11
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 12 of 17



     COUNT 2 – VIOLATION OF UNFAIR TRADE PRACTICES ACT

      43.    Plaintiff incorporates Paragraphs 1 through 42 above as if fully set

forth here. This claim is brought against all Defendants.

      44.    The Defendants owe duties to Plaintiff under Montana law embodied

in the Unfair Trade Practices Act, MCA §33-18-201, et seq., which governs the

conduct and activities of persons engaged in the insurance business in their

relationships with insureds and third parties.

      45.    The Defendants breached and continue to breach their duties and

obligations owed to Plaintiff under Montana’s Unfair Trade Practices Act. Such

breaches consist of the conduct described as described above, which is prohibited

by the sections of the Unfair Trade Practices Act referenced below, all of which

conduct was engaged in by the Defendants with such frequency as to indicate a

general business practice:

      (1)    Misrepresenting pertinent facts or insurance policy provisions relating

      to coverage at issue;

      (2)    Failing to acknowledge and act reasonably promptly upon

      communications with respect to claims arising under insurance policies;

      (3)    Failing to adopt and implement reasonable standards for the prompt

      investigation of claims arising under insurance policies;

//


COMPLAINT AND DEMAND FOR JURY TRIAL                                         Page 12
    Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 13 of 17



     (4)      Refusing to pay claims without conducting a reasonable investigation

     based upon all available information;

     (5)      Failing to affirm or deny coverage of claims within a reasonable time

     after proof of loss statements have been completed;

     (6)      Neglecting to attempt in good faith to effectuate prompt, fair, and

     equitable settlements of claims in which liability has become reasonably

     clear;

     (7)      Compelling Plaintiff to institute litigation to recover amounts due

     under an insurance policy by offering substantially less than the amounts

     ultimately recovered in actions brought by such insureds;

     (8)      Attempting to settle a claim for less than the amount to which a

     reasonable person would have believed the person was entitled by reference

     to written or printed advertising material accompanying or made part of an

     application;

     (13) Failing to promptly settle claims if liability has become reasonably

     clear, under one portion of the insurance policy coverage in order to

     influence settlements under other portions of the insurance policy coverage;

     (14) Failing to promptly provide a reasonable explanation of the basis in

     the insurance policy with relation to the facts or applicable law for denial of

     a claim or for the offer of a compromise settlement; and


COMPLAINT AND DEMAND FOR JURY TRIAL                                         Page 13
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 14 of 17



      (15) Improperly attempting to leverage its own interests against those of its

      insured in settlement of the Arbitration.

      46.    The Defendants’ actions, as described in the preceding paragraphs, are

malicious under Montana law, and such malicious breaches of duties and

obligations by the Defendants entitle Plaintiff to an award of all special, general

and compensatory damages allowed by Montana law, as well as punitive damages

of sufficient size and monetary amount so as to properly discharge and serve the

purposes of punitive damages under Montana law.

                     COUNT 3 – COMMON LAW BAD FAITH

      47.    Plaintiff incorporates Paragraphs 1 through 46 above as if fully set

forth here. This claim is asserted against all Defendants.

      48.    The Defendants’ acts and omissions as set forth above, past and

ongoing, are violations of MCA §33-18-201, and constitute common law bad faith

against Plaintiff.

      49.    The Defendants have acted and continue to act with malice as defined

by the Montana law relative to punitive damages.

      50.    As a result of the Defendants’ conduct, Plaintiff has suffered and

continues to suffer substantial injury and damage for which he Defendants are

liable under Montana law, including special, general, compensatory, and punitive

damages.


COMPLAINT AND DEMAND FOR JURY TRIAL                                        Page 14
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 15 of 17



  COUNT 4 – CONSTRUCTIVE FRAUD/ BREACH OF FIDUCIARY DUTIES

      51.    Plaintiff incorporates Paragraphs 1 through 50 as if fully set forth

here. This claim is asserted against all Defendants.

      52.    The Defendants owed and still owe to Plaintiff fiduciary duties of the

highest order, including the highest standards of honesty, full disclosure, and

utmost good faith and fair dealing.

      53.    Violation of such duties constitutes constructive fraud.

      54.    The Defendants violated and continue to violate said duties repeatedly

and intentionally, as set forth above.

      55.    The Defendants also intentionally and repeatedly made misleading

representations, as described above, to Plaintiff.

      56.    The Defendants gained an advantage through the misrepresentations

and failures described above, in that, absent the misrepresentations and failures,

Plaintiff could have more quickly completed repairs to the Project and could have

timely settled the Arbitration.

      57.    As a direct and proximate result of the acts of the Defendants,

Plaintiff has suffered and will continue to suffer special, general and compensatory

damages as set forth above.

      58.    As a direct and proximate result of the acts of the Defendants,

Plaintiffs has been and continues to be denied the full use and enjoyment of the


COMPLAINT AND DEMAND FOR JURY TRIAL                                         Page 15
     Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 16 of 17



Project, have incurred and continue to incur costs to investigate, remediate and

repair damages to the Project, and have been and continue to be further damaged as

set forth above.

      59.    Plaintiff will incur additional expenses and damages the exact

amounts of which are presently unknown.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Avenue C Apartments, LLC makes demand

against the Defendants, jointly and severally, for all special, general, compensatory

and other damages available under Montana law, together with interest on money

wrongfully deprived from them, and an award of punitive damages, together with

attorneys’ fees and costs, all of which the Court and the jury find appropriate and

fair under these circumstances; and for any additional relief the Court deems

equitable and appropriate under the circumstances.

                          DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury of all issues so triable in this action.

      //

      //

      //

      //

      //


COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 16
    Case 1:19-cv-00037-SPW-TJC Document 1 Filed 04/09/19 Page 17 of 17



     DATED this 9th day of April, 2019.

                       DATSOPOULOS, MacDONALD & LIND, P.C.


                       By:   /s/Trent N. Baker
                             Trent N. Baker, Esq.
                             William K. VanCanagan, Esq.
                             201 West Main Street, Suite 201
                             Missoula, Montana 59802
                             tbaker@dmllaw.com
                             bvancanagan@dmllaw.com

                       SNAVELY LAW FIRM


                       By:   /s/Donald V. Snavely
                             Donald V. Snavely
                             P.O. Box 16570
                             Missoula, Montana 59808
                             snavely@montana.com

                       Attorneys for Avenue C Apartments, LLC




COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 17
